13-14-00006-cr
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                 Transmitted 9/4/2015 11:55:15 AM
                                                                                   Accepted 9/10/2015 9:20:21 AM
                                                                                                   ABEL ACOSTA
                            IN THE COURT OF CRIMINAL                                                       CLERK
                                 APPEALS OF TEXAS

                                FORMERLY ON APPEAL
                                CT. APP. 13-14-00006-CR                       September 10, 2015
                                           &
                                    13-14-00007-CR

                       RAUL GARZA SALAZAR, APPELLANT
                                                 V.
                         THE STATE OF TEXAS, APPELLEE
                                    ON APPEAL FROM:
---------------------------------------------------------------------------------------------------
                             THE 445TH DISTRICT COURT
                           OF CAMERON COUNTY, TEXAS
                               CAUSE NO. 2013-DCR-1700
                                      & 2013-DCR-1701
*****************************************************************
      MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
          DISCRETIONARY REVIEW; TEX.R.APP.P.4.5(c)(3)
*****************************************************************

                                    A. INTRODUCTION

       Appellant is Raul Garza Salazar; Appelle is State of Texas.

                          B. ARGUMENT & AUTHORITIES

The Court has the authority under TEX.R.APP.P.4.5(c)(3) to grant Appellant
additional time to file his petition for review.

1.     The Petition for Discretionary Review is due on September 8, 2015.

2.     The length of the requested extension is 30 days, that is, until October 8, 2015.

3.     No prior extensions have been requested or granted.


                                            Page 1 of 5
4.    The reason for the extension is that counsel has been unable to talk to the
      client. Nor has he been able to talk to client’s family, who do not have a
      telephone. Counsel needs to talk to the client before taking further action.

                CONCLUSION AND REQUEST FOR RELIEF

     The Court of Criminal Appeals should extend the time to file a Petition for
Discretionary Review to October 8, 2015.

        The Court of Criminal Appeals should grant this Motion and allow the time to
file the Petition for Discretionary Review to begin to run on the date when the Court
of Criminal Appeals grants the Motion, if it does so.TEX.R.APP.P.4.5(d).

                                    C. PRAYER

      For these reasons, Appellant asks the Court to grant an extension of time to file
the Petition for Review.
                                Respectfully submitted,
                                September 4, 2015
                                Law Office of Larry Warner
                          By:




                                 Larry Warner, Attorney at Law
                                 3109 Banyan Drive, Harlingen, Texas 78550
                                 Office: 956 230 0361 Facsimile: 1-866-408-1968
                                 Email: office@larrywarner.com
                                 State Bar of TX 20871500;
                                 USDC, SDTX 1230(1981)
                                 Board Certified, Criminal Law,
                                 Texas Board Legal Specialization(1983)
                                 Member of the Bar of the
                                 Supreme Court of the United States(1984)
                                 Attorney for Appellant,
                                 Raul Garza Salazar


                                      Page 2 of 5
 Pursuant to FED. R. APP. P. 25 A, Appellant provides this certificate of service in
the form required by:

* * * * * * * * * ** * * * * * * * * ** * * * * * * * *
                 CERTIFICATE OF SERVICE
* * * * * * * * * ** * * * * * * * * ** * * * * * * * *

      This is to certify that a true and correct copy of the foregoing MOTION FOR
EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY
REVIEW; TEX.R.APP.P.4.5(c)(3), was sent Electronically Via EFC to the
following counsel of record on September 3, 2015 the day it was filed.

       LUIS V. SAENZ, Cameron County District Attorney’s Office, 964 E. Harrison,
Brownsville, Texas 78520. Phone (956) 544-0849. Fax (956) 544-0869. Email:
district.attorney@co.cameron.tx.us

                                Respectfully submitted,
                                September 4, 2015
                                Law Office of Larry Warner
                         By:




                                Larry Warner, Attorney at Law
                                3109 Banyan Drive, Harlingen, Texas 78550
                                Office: 956 230 0361 Facsimile: 1-866-408-1968
                                Email: office@larrywarner.com
                                State Bar of TX 20871500;
                                USDC, SDTX 1230(1981)
                                Board Certified, Criminal Law,
                                Texas Board Legal Specialization(1983)
                                Member of the Bar of the
                                Supreme Court of the United States(1984)
                                Attorney for Appellant,
                                Raul Garza Salazar



                                     Page 3 of 5
Pursuant to 5th Cir. R. 32.2.7(c), the undersigned certifies this brief complies
with he type-volume limitations of 5th Cir. R. 32.2.7(b):

* * * * * * * * * ** * * * * * * * * ** * * * * * * * *
              CERTIFICATE OF COMPLIANCE
* * * * * * * * * ** * * * * * * * * ** * * * * * * * *

1.    This brief complies with the type-volume limitation of FED. R. APP. P.
      32(a)(7)(B) because: this brief contains 741 words, excluding the parts of
      the brief exempted by FED. R. APP. P. 32(a)(7)(B)(iii).

2.    This brief uses a monospaced typeface and contains 152 lines of text,
      excluding the parts of the brief exempted by FED. R. APP. P.
      32(a)(7)(B)(iii).

3.    This brief complies with the typeface requirements of FED. R. APP. P.
      32(a)(5) and the type style requirements of FED. R. APP. P. 32(a)(6)
      because:
      this brief has been prepared in a proportionally spaced typeface using
      Word Perfect X6 in Times New Roman in font size 14pt.

      The undersigned understands a material misrepresentation in completing
      this certificate, or circumvention of the type-volume limits in 5th CIR. R.
      32.2.7, may result in the court’s striking the brief and imposing sanctions
      against the person signing the brief.

                                Respectfully submitted,
                                September 4, 2015
                                Law Office of Larry Warner
                          By:




                                Larry Warner, Attorney at Law
                                3109 Banyan Drive, Harlingen, Texas 78550
                                Office: 956 230 0361 Facsimile: 1-866-408-1968
                                Email: office@larrywarner.com

                                    Page 4 of 5
State Bar of TX 20871500;
USDC, SDTX 1230(1981)
Board Certified, Criminal Law,
Texas Board Legal Specialization(1983)
Member of the Bar of the
Supreme Court of the United States(1984)
Attorney for Appellant,
Raul Garza Salazar




   Page 5 of 5